Citation Nr: 0301633	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  97-00 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for phlebitis of the 
lower extremities, currently manifested by chronic venous 
insufficiency of the legs with stasis dermatitis and 
pitting and brawny edema of the right leg.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1976.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a decision dated in March 1999, the Board denied the 
veteran's claim for service connection for phlebitis of 
the lower extremities.  The veteran duly appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims.  In a December 2000 Order, the Court 
vacated the Board's March 1999 decision and remanded the 
matter to the Board for further action in light of the 
enactment of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Board 
remanded the case to the RO for further development in 
June 2001.  All requested development has been completed 
and the Board shall now proceed to adjudicate the claim.

In June 2001, the veteran's motion to advance his case on 
the Board's docket was granted pursuant to 38 U.S.C. § 
7107 and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The medical evidence does not demonstrate that the 
veteran's phlebitis of the lower extremities is related to 
his period of service.  


CONCLUSION OF LAW

Phlebitis of the lower extremities, currently manifested 
by chronic venous insufficiency of the legs with stasis 
dermatitis and pitting and brawny edema of the right leg, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA.

The Board further notes that in Bernklau, supra., the 
Federal Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 
WL 733978, at 7 (Fed. Cir. Apr. 24, 2002), 
[*23] "that section 3(a) of the VCAA, 
unlike section 4, was not intended to be 
given retroactive effect." That decision 
was plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before 
the law was enacted, and must alter the 
outcome accordingly.' (Citations omitted.)  
But the Supreme Court has also held 
repeatedly that federal legislation is to 
be construed to avoid retroactivity unless 
we can discern clear congressional intent 
for that result. See, e.g., Landgraf  [v. 
USI Film Products, 511 U.S. 211 (1995)] at 
270 ("Since the early days of this Court, 
we have declined to give retroactive effect 
to statutes burdening private rights unless 
Congress had made clear its intent."); 
Bowen v. Georgetown Univ. Hosp., 488 U.S. 
204, 208, 102 L. Ed. 2d 493, 109 S. Ct. 468 
(1988) ("Congressional enactments and 
administrative rules will not be construed 
to have retroactive effect unless their 
language requires this result."). And the 
Court has emphasized that "the standard for 
finding such unambiguous direction is a 
demanding one. 'Cases where this Court 
[i.e., the Supreme Court] has found truly 
'retroactive' effect adequately authorized 
by statute have involved statutory language 
that was so clear that it could sustain 
only one interpretation.'" (Citations 
omitted.) (Emphasis added.)

The Board finds that this language would appear to 
challenge the viability of Karnas, supra., and its 
progeny.  For purposes of this decision, however, the 
Board will continue to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under 
VCAA.  By virtue of the August 1996 Statement of the Case 
(SOC), and the March 1997, September 1998 and October 2002 
Supplemental Statements of the Case (SSOC), the veteran 
was provided notice of the information, medical evidence 
or lay evidence necessary to substantiate the claim on 
appeal.  The SOC and subsequent SSOCs also notified the 
veteran of the pertinent laws and regulations, as well as 
his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on 
appeal has been identified and obtained.  The evidence of 
record includes the veteran's available service medical 
records, VA and private treatment records, private 
physicians' statements, and reports of VA examinations.  
The RO completed the development ordered in the Board's 
June 2001 remand.  In this regard, the Board notes that in 
October 2001 and April 2002, medical records pertaining to 
the veteran were received from the Social Security 
Administration (SSA) and Dr. E. K., respectively.  In a 
May 2002 statement, a program support clerk at the VA 
Medical Center (VAMC) in Miami, Florida indicated that no 
records pertaining to the veteran were found in their 
computer system or card locator files.  A VA examination 
and opinion were obtained in August 2002.  

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claim, but also as to the obligations of 
VA and the veteran in obtaining evidence.  In this regard, 
the Board particularly notes the RO letter to the veteran 
in November 2002.  This letter not only explained in plain 
language what evidence was needed to substantiate the 
claim, it also explained what the essential contents of 
that evidence must be, and advised the claimant of both 
what VA would do to obtain evidence and what type of 
evidence he should submit on his own behalf.  Hence, the 
Board concludes that the correspondence discussed above 
demonstrates compliance with VA's notification 
requirements to the extent required by law.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

In addition, although the Court's December 2000 Order 
serves to vacate the Board's March 1999 denial and its 
legal efficacy, the Board's prior discussion nonetheless 
remains a matter of record, and one which was clearly 
provided to the veteran.  Examination of the now-vacated 
decision reveals that the Board clearly articulated the 
relevant law and regulations and discussed these legal 
provisions in the context of the evidence then of record.  
In other words, through the Board's March 1999 denial, the 
veteran has already had an extensive advisement of the 
evidence that would be required to substantiate this 
claim. 

Since the veteran has already been informed of the 
evidence needed to substantiate his claim and of the 
notification requirements, there is no further action 
which need be undertaken to comply with the provisions of 
the VCAA, and the veteran and his representative have 
pointed to no actions they believe need be taken.  
Therefore, there is no prejudice to the veteran in the 
Board proceeding to adjudicate the merits of the claim.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

The only service medical record that is available for 
review is a January 1974 examination report.  That report 
is negative for arterial or venous insufficiency of the 
legs.  A post service VA examination in November 1976 is 
also negative for any report of phlebitis.  While the 
veteran had complaints in the lower extremities, his 
complaints were orthopedic in nature.  Diagnoses of the 
knees included internal derangement in the right knee and 
residuals of a left knee injury, mildly symptomatic.

The veteran filed a claim for disorders of the knees in 
November 1976.  No claim was made for phlebitis of the 
lower extremities at that time.  Subsequently added to the 
record were private and VA records from 1982 through 1997.  
These records reflect that the veteran was diagnosed as 
having extensive deep vein thrombophlebitis of the left 
lower extremity in January 1982.  At the time, the veteran 
gave a history of swelling and pain in the left leg that 
began approximately 4 to 5 months earlier.  Records in 
1983 show that he continued to be treated for this 
disorder.  He gave a medical history in March 1983 that 
dated his left leg problems to 1981.  In a January 1986 
statement, Dr. D. B. noted that the veteran had bilateral 
calf vein thrombosis with post-phlebitic swelling, pain, 
and discomfort off and on since 1980.

The veteran filed a claim for service connection for 
thrombophlebitis in November 1989.

Upon VA examination in September 1990, the final diagnoses 
included chronic venostasis of both lower extremities, 
right worse than left, with superimposed cellulitis and 
infection of the left leg, with severe pain and 
tenderness; there was also severe discoloration of the 
right leg and moderate discoloration of the left leg.  
There were no definite varicosities and no calf 
tenderness.

Subsequently dated private and VA records reflect that the 
diagnoses of chronic thrombosis and thrombophlebitis 
continued.  The diagnoses at the VA examination in 
December 1997 included chronic venous insufficiency of the 
legs with stasis dermatitis and pitting and brawny edema 
of the right leg.

In a report dated in January 1997, Dr. E. K. noted that 
the veteran returned to his office for the first time in 
approximately 20 years.  He recalled that he initially saw 
the veteran in 1977 for knee, ankle, and calf pain.  He 
noted that he did not have the veteran's records from the 
time, but would try to obtain them, although he expressed 
doubt of being able to retrieve them.  At the time of the 
initial visit in 1977, it was thought that the veteran had 
arthritis.  X-rays were taken, and the veteran was started 
on anti-inflammatory medicine and cortisone shots.  He 
also recalled that the veteran was seen for pain on the 
right side over the pelvis that was where the first blood 
clot was later discovered in 1982.  He recalled that he 
referred the veteran to a rheumatologist in 1981, but no 
definitive diagnosis was made.  The veteran continued to 
have difficulty and complained of his left calf being more 
painful than the right.  A biopsy was conducted, but did 
not show any evidence of any tropical parasitosis.  The 
superficial vessels of the skin had some area of 
thrombosis.  Eventually, the veteran was hospitalized at a 
private facility and thrombophlebitis was diagnosed.

At a personal hearing in January 1999, the veteran 
testified that he first had problems in the lower leg in 
service.  He specifically recalled experiencing swelling 
of the knees and ankles that made him unable to walk.  
Hearing transcript [tr.] at 4.  He experienced a right 
ankle sprain during service and then developed lower left 
leg pain.  Tr. at 5.  He recalled that he was seen by the 
VA in 1976 for knee and ankle problems but was told that 
nothing was wrong with him.  A private physician saw him 
in 1977 for the same left lower leg symptoms.  A 
definitive diagnosis was not made, but he was experiencing 
leg swelling at the time.  Tr. at 7.  While he continued 
to be seen in subsequent years for his complaints, it was 
not until 1982 when he was seen by a specialist who 
diagnosed phlebitis.  Tr. at 9.  Currently, he experienced 
constant swelling, constant pain, and was unable to for 
any distance due to his venous problems.  He was unable to 
work.  Tr. at 14.

In a March 2000 statement, Dr. D. L. indicated that the 
veteran had been followed at that office since October 
1997 with a known history of recurrent deep and 
superficial thrombophlebitis.  The physician noted that 
the veteran had described signs and symptoms consistent 
with the aforementioned diagnoses since the age of 28.  
After reviewing the veteran's VA records, Dr. L. stated 
the following:

...these symptoms may certainly date back 
to at least 1976 when [the veteran] was 
noted to have chronic venostasis of 
both lower extremities, right greater 
than left, as well as 
hyperpigmentation.  It may even predate 
the preceding, if the chronic lower 
extremity pain he described in multiple 
visits to his physicians, in the 
military, actually represented the pain 
of phlebitis.  

Received in October 2001 were records from the SSA showing 
that the veteran was on disability by decision dated in 
August 1983 due to thrombophlebitis.  Included with the 
records was a letter from Dr. C. M. dated in September 
1987 in which he stated that the veteran gave a history of 
persistent leg pain on the left side and right leg 
complaints since 1981.  

A July 2001 VA lower extremity venous duplex scan 
confirmed chronic deep venous thrombosis bilaterally with 
deep and superficial reflux flow and probable swollen 
nodes bilaterally.  

Following VA examination in August 2002, the examiner, the 
associate chair of the vascular section at the Phoenix 
VAMC, stated the following:

date of documentation of the disease 
diagnosis is well established with no 
known prior treatments...in view of age 
and subsequent episodes this i[s] an 
underlying condition that may have been 
present many years earlier...whether this 
could have been recognized and treated 
without overt manifestations is 
difficult to ascertain in particular 
with the numerous musculoskeletal 
complaints that were present at that 
time...and one has to question the 
presence even before military 
service...clearly without written reports 
this is all speculative.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For the showing of chronic disease 
in service, there is required a combination of 
manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted 
during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is 
not adequately supported then a showing of continuity 
after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran has contended that his phlebitis of the lower 
extremities began during active duty and continued 
thereafter.  Therefore, he believes that entitlement to 
service connection has been established.

The medical evidence does not demonstrate that phlebitis 
of the lower extremities was present in service.  The 
available service medical record clearly shows no 
treatment for or diagnosis of this disorder.  Moreover, 
the Board finds that particular weight must be assigned to 
the initial post-service VA examination conducted in 
November 1976.  That evaluation was conducted relatively 
proximate to service separation.  There is no history 
provided of any relevant symptoms and treatment in 
service.  The report also does not reflect complaints or 
symptoms supporting a finding that the veteran experienced 
vascular problems of the lower extremities continuously 
after service.  The examination noted only orthopedic 
complaints and was negative for any report of phlebitis.  
In sum, this report plainly and overwhelmingly supports 
the conclusion that phlebitis was not present at that time 
and had not been present prior to the date of the 
examination.  

The first diagnosis of phlebitis of the lower extremities 
was in 1982, approximately 6 years after service.  At the 
time, the veteran gave a history of swelling and pain in 
the left leg that began approximately 4 to 5 months 
earlier.  In March 1983, he gave a history that dated his 
leg problems to 1981.  In Dr. D. B.'s January 1986 
statement it was noted that the veteran had suffered from 
the condition off and on since 1980.  The Board must point 
out that this evidence is entitled to great weight as it 
was created at the time of the onset of the disability and 
long prior to any claim for compensation benefits.  
Furthermore, it is internally consistent in placing the 
onset of symptoms several years after service and it is 
consistent as well with the negative findings on the 1976 
VA examination. 

While acknowledging Dr. D. L.'s March 2000 statement 
wherein he maintained that the veteran's symptoms dated 
back to at least 1976 when he was noted to have chronic 
venostasis of both lower extremities, right greater than 
left, as well as hyperpigmentation, the Board notes that 
the physician's opinion was clearly not based on an 
accurate clinical history.  The conclusion that the 
veteran was noted to have chronic venostasis of the lower 
extremities in 1976 is simply not supported by and is, in 
fact, contradicted by the clinical evidence.  As 
previously noted, the only clinical record dated in 1976, 
the report of VA examination in November 1976, is negative 
for any finding of vascular problem of the lower 
extremity.  As the Court has pointed out, a medical 
opinion founded upon an incorrect medical history is not 
entitled to probative weight.  See Reonal v. Brown, 5 Vet. 
App. 458, 460- 461 (1993) (an opinion based upon an 
inaccurate factual premise has no probative value).  
Accordingly, the Board finds that Dr. L.'s March 2000 
statement is not entitled to any probative weight as it is 
simply based on a false premise. 

As the August 2002 VA examiner notes, there is no clinical 
evidence that phlebitis was present in service.  He 
further comments that it would require speculation on the 
available record to conclude that phlebitis was of service 
origins.  Under the governing regulations, pure 
speculation does not rise to the level of reasonable 
doubt.  38 C.F.R. § 3.102 (2002).  The Board finds that 
the remaining evidence points towards the veteran's 
symptoms beginning in 1980 at the earliest.  The veteran's 
testimony and lay statements, providing recollections of 
his condition decades ago, are the only evidence that 
supports his theory that his phlebitis of the lower 
extremities began in service.  The Board must assign far 
more weight to the contemporaneous clinical evidence that 
does not support these recollections.  The medical records 
do not indicate that this condition is related to service 
on a direct basis.  It is now well established that a 
layperson without medical training, such as the veteran, 
is not competent to provide evidence that requires medical 
knowledge.  Although the veteran or any other lay party is 
competent to testify as to such matters as how he felt, he 
cannot provide competent evidence concerning medical 
matters, such as diagnosis or causality.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

The Board further notes that the post service evidence 
from 1976 through 1982 does not support any continuity 
after service.  The medical history and findings during 
this period demonstrate the absence of a vascular 
disability.  In view of this negative contemporaneous 
clinical medical evidence, any attempt to establish 
continuity of symptomatology after service with remote lay 
recollections fails.  See 38 C.F.R. § 3.303(b).  Even if 
the Board views 1980 as the date of the veteran's first 
manifestations concerning vascular problems with his lower 
extremities, this evidence comes 4 years after his 
discharge from service and contains nothing linking the 
condition to service or suggesting a continuity of 
symptoms since service.  In this regard, the Board deems 
it to be significant that the veteran, in his initial 
claim for VA benefits in November 1976, did not mention 
any vascular problems of the lower extremities.

The Board has no reason to doubt that the veteran now 
believes that his condition had its onset in service.  
However, the medical reports of record, which have been 
discussed above, do not document the onset of this 
condition in service.  Moreover, there is no evidence 
which otherwise links the veteran's current condition, 
aside from lay statements, which the Board cannot accept 
as competent medical evidence.  Moreover, the lay 
statements based on remote memory are completely 
outweighed by the contemporaneous clinical evidence.  As 
noted above, Dr. L.'s March 2000 statement is accorded no 
probative value given its reliance on an inaccurate 
factual premise.  

There being no competent medical evidence that the 
veteran's phlebitis of the lower extremities was present 
during service, or otherwise incurred in or aggravated by 
service, the Board finds that the preponderance of the 
evidence is against the claim.  Consequently, the 
veteran's claim of entitlement to service connection for 
phlebitis of the lower extremities, currently manifested 
by chronic venous insufficiency of the legs with stasis 
dermatitis and pitting and brawny edema of the right leg 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is 
not for application in the instant case.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for phlebitis of the 
lower extremities, currently manifested by chronic venous 
insufficiency of the legs with stasis dermatitis and 
pitting and brawny edema of the right leg is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

